Case 8:17-ap-01068-MW   Doc 55 Filed 04/15/19 Entered 04/15/19 16:28:56   Desc
                         Main Document    Page 1 of 7
Case 8:17-ap-01068-MW   Doc 55 Filed 04/15/19 Entered 04/15/19 16:28:56   Desc
                         Main Document    Page 2 of 7
Case 8:17-ap-01068-MW   Doc 55 Filed 04/15/19 Entered 04/15/19 16:28:56   Desc
                         Main Document    Page 3 of 7
Case 8:17-ap-01068-MW   Doc 55 Filed 04/15/19 Entered 04/15/19 16:28:56   Desc
                         Main Document    Page 4 of 7
Case 8:17-ap-01068-MW   Doc 55 Filed 04/15/19 Entered 04/15/19 16:28:56   Desc
                         Main Document    Page 5 of 7
Case 8:17-ap-01068-MW   Doc 55 Filed 04/15/19 Entered 04/15/19 16:28:56   Desc
                         Main Document    Page 6 of 7
Case 8:17-ap-01068-MW   Doc 55 Filed 04/15/19 Entered 04/15/19 16:28:56   Desc
                         Main Document    Page 7 of 7
